NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted February 1, 2012*
                                  Decided February 2, 2012

                                            Before

                              FRANK H. EASTERBROOK, Chief Judge

                              WILLIAM J. BAUER, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

No. 11‐3017

STEVEN J. WHITE,                                  Appeal from the United States District
     Plaintiff‐Appellant,                         Court for the Northern District of Illinois,
                                                  Eastern Division.
       v.
                                                  No. 10 C 6454
CITY OF WAUKEGAN, et al.,
      Defendants‐Appellees.                       Charles P. Kocoras
                                                  Judge.



                                          O R D E R

        Steven White brought an action under 28 U.S.C. § 1983 against the City of Waukegan
and several employees of the city’s building department, alleging that they violated his
right to equal protection by deliberately refusing to restore utilities to his leased apartment
before he obtained a building permit. The court dismissed the complaint for failing to state a
claim. We affirm.



       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP.
P. 34(a)(2)(c).
No. 11‐3017                                                                                                                                  Page 2



       White’s pleadings are difficult to follow (he concedes that they are “not strictly
chronological”), but we liberally construe them, see Pearle Vision, Inc. v. Romm, 541 F.3d 751,
758 (7th Cir. 2008), and accept his factual allegations as true, see Joren v. Napolitano, 633 F.3d
1144, 1145 (7th Cir. 2011). White lived in a duplex owned by David Lopez under a “lease‐
option”—presumably a lease with an option to purchase. After a fire occurred in the
adjoining unit in June 2007, a warrantless search of the property was conducted by
“Departments other than the Fire Department.” 

        According to White, once the defendants learned of his interest in the duplex, they
exploited their powers as building‐department employees to harass him, in retaliation for
his writings criticizing the Waukegan government, including one letter published in the
local newspaper as an op‐ed. The defendants condemned the building, cutting off utilities
and barricading the doors, even though the fire allegedly did only “cosmetic” damage. They
also refused to restore the utilities until he applied for a building permit; for four months he
requested an appointments with them to discuss how to obtain a permit, but they would
not meet with him. The defendants also filed false reports regarding the property,
describing it as vacant, despite it being occupied by White (who had resumed living in the
duplex despite its condemnation and lack of utilities). One defendant also posted on the
duplex “bright warning placards inviting vandalism, crime and waste.” On or shortly
before October 16, 2008, Lopez reoccupied the duplex “pursuant to a bankruptcy petition”
(apparently ousting White) and had the utilities restored—presumably with the building
department’s approval—even though Lopez did not obtain a building permit until the
following year.

        On October 8, 2010, White filed this suit, claiming that the building‐department
employees conspired to and did violate his equal‐protection rights by giving favorable
treatment to Lopez. He further alleged that the City was liable under Monell v. Department of
Social Services, 436 U.S. 658 (1978), for the constitutional deprivations carried out by those
employees. 

        The district court construed White’s complaint as alleging a “class‐of‐one” equal‐
protection violation and dismissed it for failing to state a claim. According to the court,
White failed to allege (1) that the defendants’ discrimination was intentional, (2) that he was
“substantially similar” to Lopez, and (3) that the defendants lacked a rational basis for
treating the two men differently. See Reget v. City of La Crosse, 595 F.3d 691, 695 (7th Cir.
2010). The court also dismissed White’s warrantless search and due‐process claims as
untimely, because they were based on events that occurred before the two‐year statute of
limitations (the effective date of the alleged warrantless search occurred on June 28th, 2007,
and the purported due‐process denial shortly thereafter, but White did not sue until 
No. 11‐3017                                                                                                                              Page 3

October 2010). See Savory v. Lyons, 469 F.3d 667, 672 (7th Cir. 2006). The court finally
dismissed the conspiracy and Monell claims because White had not alleged an underlying
constitutional violation.

        On appeal White argues that the district court erred in finding that he failed to allege
intentional discrimination. We agree with him that this issue may be closer than
acknowledged by the district court. White’s complaint alleged that Waukegan’s building
department began a “pattern of harassment” in retaliation for his public criticism of the
city—inappropriately condemning his home, refusing to meet with him to discuss how he
could have his utilities restored, filing false reports about the property, and “encouraging”
others to damage the property. These allegations plausibly allege that the defendants’
discrimination was deliberate. See Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000);
Hanes v. Zurick, 578 F.3d 491, 492, 494 (7th Cir. 2009) (allegation that defendants
discriminated against plaintiff because they “hate” him and “do not respect him”
sufficiently stated a class‐of‐one claim).

        But even if White believes that he has been subjected to illegitimate animus, he has
not alleged that he has been “intentionally treated differently from others similarly situated
and that there is no rational basis for the difference in treatment.” Olech, 528 U.S. at 564,
quoted in Hines, 578 F.3d at 494. “Similarly situated” means “identical or directly comparable
in all material respects.” Labella Winnetka, Inc. v. Vill. of Winnetka, 628 F.3d 937, 942 (7th Cir
2010). White suggests that Lopez was similarly situated, but in his own words Lopez was
the “titleholder” to the duplex, and he only a lessee. Their interests in obtaining a building
permit and restoring utilities are therefore materially different, and the court properly
concluded that the two men were not substantially similar. White therefore cannot state a
class‐of‐one claim on this ground. 

        White also appeals the district court’s application of the statute of limitations to his
warrantless search and due‐process claims. But he does not challenge the finding that the
claims were untimely, and we see nothing in his pleadings to suggest that this finding was
in error.

                                                                                                                               AFFIRMED.